DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakako et al. (US Pub. 20140242362 and hereafter Nakako). 
	As per claim 1, Nakako teaches (in figures 3 and 4) a conductive pattern (1, 2, and 4) formed on a surface of an inorganic insulating material (5 see paragraph 101), wherein the conductive pattern has a lower layer (1) in direct contact with the surface of the inorganic insulating material, and a metal nanoparticle sintered material-containing layer (2 see paragraphs 77 and 124-126) formed on the lower layer, and wherein the conductive pattern includes a linear pattern (4) formed on the surface of the inorganic insulating material, and the linear pattern has a linear conductive layer having a broken portion (see figure 3 and paragraph 109), the lower layer formed in direct contact with the surface of the inorganic insulating material exposed at at least the broken portion, and the metal nanoparticle sintered material-containing layer continuously formed on the lower layer, and on the linear conductive layer on both sides of the broken portion (see figures 3-4).
As per claim 3, Nakako teaches (in figures 3 and 4) that the linear conductive layer (4) is formed of a metal layer (see paragraph 99).
As per claim 4, Nakako teaches (in figures 3 and 4) that the metal nanoparticle sintered material-containing layer has a resistivity of 1 x 10^-5 ohm cm or less (see paragraph 105).
As per claim 6, Nakako teaches (in figures 3 and 4) that the lower layer (1) contains a polyimide (see paragraph 62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US Pub. 20150021070 and hereafter Nakamura) in view of Nakako et al. (US Pub. 20140242362 and hereafter Nakako).
As per claim 5, Nakamura teaches (in figures 1-10) a conductive pattern (4, 5, 11, and 14) formed on a surface of an insulating material (2), wherein the conductive pattern has a lower layer (11) in direct contact with the surface of the insulating material, and a metal nanoparticle sintered material-containing layer (14) formed on the lower layer, and wherein the conductive pattern includes a linear pattern (3) formed on the surface of the insulating material, and the linear pattern has a linear conductive layer having a broken portion (between 4a and 5a see paragraph 24), the lower layer formed in direct contact with the surface of the insulating material exposed at at least the broken portion, and the metal nanoparticle sintered material-containing layer continuously formed on the lower layer, and on the linear conductive layer on both sides of the broken portion (see figure 1) wherein the lower layer has insulating properties (see paragraph 54). 
Nakamura does not specifically teach that the insulating layer is an inorganic insulating material. 
However, Nakako teaches forming an insulating layer (5) out of an inorganic material (see paragraph 101). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the insulating layer out of an inorganic material since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
It is noted that the limitation, "a metal nanoparticle sintered material-containing layer " is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the metal layer 14 of Nakamura satisfies the structural limitations of the claim. See also MPEP 2113.
As per claim 7, Nakamura teaches (in figures 1-10) that he lower layer (11) further contains metal particles (41 see paragraph 41) 
Nakamura does not specifically teach that the metal particles are nanoparticles. 
However, Nakako teaches forming metal particles to be nanoparticles in order to increase adhesion and dispersion (see paragraph 52).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the particles in Nakamura to be nanoparticles in order to increase adhesion and dispersion as taught by Nakako (see paragraph 52).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wojnarowski et al. (USP 5104480 and hereafter Wojnarowski) in view of Nakako et al. (US Pub. 20140242362 and hereafter Nakako).
As per claim 8, Wojnarowski teaches (in figures 20-22) a conductive pattern (210, 212, 222, and 224) formed on a surface of an insulating material (200), wherein the conductive pattern has a lower layer (222) in direct contact with the surface of the insulating material, and a metal nanoparticle sintered material-containing layer (224) formed on the lower layer, and wherein the conductive pattern includes a linear pattern (212 and 210) formed on the surface of the insulating material, and the linear pattern has a linear conductive layer having a broken portion (214), the lower layer formed in direct contact with the surface of the insulating material exposed at at least the broken portion, and the metal nanoparticle sintered material-containing layer continuously formed on the lower layer, and on the linear conductive layer on both sides of the broken portion (see figure 22) wherein the lower layer has conductivity (formed of titanium see Col. 11 lines 27-29). 
Wojnarowski does not specifically teach that the insulating layer is an inorganic insulating material or that the lower layer has a resistivity higher than that of the metal nanoparticle sintered material-containing layer.
However, Wojnarowski teaches that the lower layer (222) is formed of titanium (Col. 11 lines 27-29) and the metal nanoparticle sintered material-containing layer (224) if formed of copper (Col. 11 lines 31-32) which is much more conductive than titanium, and teaches in an earlier embodiment (shown in figure 2) forming the titanium layer to have a thickness of 500-1000 angstroms and the copper layer to have a thickness of 500-3000 angstroms (Col. 7 lines 15-23) and that  the heat from the copper layer heats the underlying titanium to an ablation temperature such that the two metals ablating off the substrate together (Col. 7 lines 36-45). 
As the resistance of a conductor is inversely proportional to its cross-section area the resistances of the lower layer (titanium layer) and the metal nanoparticle sintered material-containing layer (copper layer) are result effective variables in that if the resistance of the copper layer too small the coper layer will become too thick to remove via ablation and if the resistance of the copper layer is too large the linear conductive layer will be poorly coupled. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the resistance of the lower layer to be higher than that of the metal nanoparticle sintered material-containing layer, since it has been held that discovering an optimum value of a result effective variables involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Additionally, Nakako teaches forming an insulating layer (5) out of an inorganic material (see paragraph 101). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the insulating layer out of an inorganic material since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07). 
It is noted that the limitation, "a metal nanoparticle sintered material-containing layer " is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the metal layer 224 of Wojnarowski satisfies the structural limitations of the claim. See also MPEP 2113.
As per claim 9, Wojnarowski teaches (in figures 20-22) that the lower layer (222) contains a Ti nanoparticle sintered material (Col. 11 lines 27-29)
It is noted that the limitation, "Ti nanoparticle sintered material" is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the metal layer 222 of Wojnarowski satisfies the structural limitations of the claim. See also MPEP 2113.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871